*508ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant in his motion alleges that this court was in error in its original opinion herein where it overruled his bill of exceptions No. 1, which bill complained of the admission of a purported confession or voluntary statement in which appellant implicated himself in the .attack upon Mrs. Grogan, which was the basis of the indictment in this cause.
Sitting as an appellate court, we can only take the record as presented to us, and with our best ability, garner therefrom the facts proven at the trial as a basis for our ruling on such matters. We have again carefully read the facts, and from them we have been unable to find any basis for a belief that the statement of appellant was other than voluntarily made. There was an interview with the appellant shown by the testimony, but such is not prohibited by law; there was a trip made with him to his mother’s home, and near such, at his direction and under his guidance, there was discovered a piece of jewelry con-his guidance, there was discovered a piece of' jewelry concealed in a stream of water, which jewelry was shown to have been stolen from the home of Mrs. Grogan at the time of the alleged offense. There is not a word shown in the testimony that intimates any force, coercion or intimidation of any kind was used causing this appellant to make a statement relative to this matter, and, under his failure to offer any such testimony, we are unable to see any reason to set aside such statement. While not called upon to find a motive for this, statement having been made, it may have come from a desire upon the part of persons not yet hardened in the ways of criminality to clear his conscience of the burden of a hidden crime by making a clear breast of facts that were of a disturbing character in his memory. Surely this court has not had the duty placed upon it of disbelieving the witnesses whose testimony is not even challenged by one who was bound to have known the facts relative to the transaction. The jury are the judges of the facts in this State. They see the witnesses face to face; they watch his demeanor, and catch the fleeting expression that may point them unerringly to the truth that they are seeking. They have the added privilege of seeking the accused and his actions come under their observation throughout the whole trial; and under the laws of this State we have no right to set aside their verdict on a question of fact unless it is so clearly wrong that reasonable minds can not differ thereon. They are in so much *509better position to judge of matters of fact that such matters are relegated to their judgment subject only to a reviewing power in the event of a palpable abuse thereof.
For another reason do we believe this statement to be admissible. Art. 727, C. C. P., relative to the use of confessions, reads as follows:
“The confession shall not be used if, at the time it was made, the defendant was in jail or other places of confinement, nor while he is in the custody of an officer, unless made in the voluntary statement of accused, taken before an examining court in accordance with law, or be made in writing and signed by him; which written statement shall show that he had been warned by the person to whom the same is made: First, that he does not have to make any statement at all. Second, that any statement made may be used in evidence against him on his trial for the offense concerning which the confession is therein made; or, unless in connection with said confession, he makes statements of facts or circumstances that are found to be true, which conduce to establish his guilt, such as the finding of secreted or stolen property, or the instrument with which he states the offense was committed. If the defendant is unable to write his name, and signs the statement by making his mark, such statement shall not be admitted in evidence, unless it be witnessed by some person other than a peace officer, who shall sign the same as a witness.”
It is the long established doctrine in Texas that although the confession itself was involuntary and could not be used against the accused, on that objection being offered, nevertheless if the accused therein makes statements which conduce to establish his guilt, such as the causing of the finding of secreted or stolen property, then the whole of the confession becomes admissible. We have recently held in Hamon v. State, 119 S. W. (2d) 1057, 135 Tex. Cr. R. 347, as follows:
“In this connection we quote from 18 Tex. Jur. 179, as follows: ‘Regardless of whether the accused was under arrest or had been warned, his verbal, or written confession is admissible where the facts and circumstances stated have been found to be true and conduce to establish his guilt. Such facts and circumstances may consist of finding of secreted or stolen property or the instrument with which the crime was committed, or of the discovery or identity of the remains, clothing, jewelry or personal effects of the person whom the accused is charged *510of having murdered. This is true even though the confession was involuntary or was procured by force, threats or intimidation, persuasion, assurance of protection against mob violence or deception.’
“In support of the text many authorities are cited, among them being Washington v. State, 86 Tex. Cr. R. 327, 216 S. W. 869; Brown v. State, 26 Tex. App. 308, 9 S. W. 613; Ferguson v. State, 118 Tex. Cr. R. 57, 40 S. W. (2d) 107; Singleton v. State, 87 Tex. Cr. R. 302, 221 S. W. 610.”
Also see the late cases of Ramirez v. State, 135 Tex. Cr. Rep. 442, 125 S. W. (2d) 597; Herrera v. State, 136 Tex. Cr. R. 88, 124 S. W. (2d) 147; Whitehead v. State, 134 Tex. Cr. R. 579, 116 S. W. (2d) 703; Stelman v. State, 123 Texas Crim. Rep. 330; 58 S. W. (2d) 831; Queseda v. State, 132 Texas Crim. Rep., 497, 105 S. W. (2d) 666; Haggins v. State, 113 S. W. (2d) 192; Keppler v. State, 113 S. W. (2d) 900; Brooks v. State, 134 Tex. Crim. Rep. 269, 115 S. W. (2d) 678.
While holding that the confession introduced in evidence was admissible as a voluntary statement, we also think such statement was admissible upon the further ground that such statement conduced to the finding of further evidence that established the guilt of the accused to the satisfaction of the minds of the jury. While the verdict is a severe one, the act charged was an outrageous one, and one that the legislature has seen fit to authorize the extreme penalty in punishment therefor. We have no right, under our duty as we see it, to do aught other than to overrule this motion on a record that we think is free from error.
The motion is overruled.
ORDER ON MANDATE,
HAWKINS, Presiding Judge.
On December 4, 1940, the judgment of conviction in the lower court was affirmed in an opinion of that date. Appellant’s motion for rehearing was overruled on February 12, 1941. A request for stay of mandate was granted on February 13, 1941, for 90 days in order that appellant might present to the Supreme Court of the United States an application for writ of certiorari to review the action of this court. On October 13, 1941, the Supreme Court of the United States denied the writ of cer*511tiorari on the ground that the application therefor had not been filed within the time provided by law. This court has been apprised of such action by a copy of the order entered by the Supreme Court of the United States.
It is therefore the order of this court that the Clerk thereof issue mandate directing that the judgment of the lower court and of this court be carried out.
This, the 22d day of October, 1941.